                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN STEVEN BIZARRE,                       :   CIVIL ACTION NO. 1:18-CV-48
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
NANCY A. BERRYHILL,                        :
Acting Commissioner of the                 :
Social Security Administration,            :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 4th day of March, 2019, upon consideration of the appeal

(Doc. 1) of plaintiff John Steven Bizarre (“Bizarre”) from the adverse decision of

the Acting Commissioner of the Social Security Administration (“Commissioner”),

and the report (Doc. 24) of Magistrate Judge Joseph F. Saporito, Jr., recommending

the court deny Bizarre’s appeal and affirm the decision of the Commissioner, and

further upon consideration of Bizarre’s objections (Doc. 25) to the report and the

Commissioner’s response (Doc. 26) thereto, and for the reasons stated in the court’s

accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.     The court declines to adopt the magistrate judge’s report (Doc. 24) to
             the extent it recommends that the court reject Bizarre’s claim under
             the Appointments Clause of the United States Constitution for failure
             to raise same before the Commissioner or the administrative law judge
             in the first instance.

      2.     The Clerk of Court is DIRECTED to enter judgment in favor of Bizarre
             and against the Commissioner as set forth in the following paragraph.
3.   The Commissioner’s decision is VACATED and this matter is
     REMANDED to the Commissioner with instructions to conduct a
     new hearing and issue a new decision in accordance with this order
     and the court’s memorandum of today’s date. The new hearing shall
     be conducted by a different administrative law judge who has been
     properly appointed in accordance with the Appointments Clause of
     the United States Constitution.

4.   The Clerk of Court shall thereafter CLOSE this case.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
